FREP New Braunfels,




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 16, 2014

                                      No. 04-14-00169-CV

                                SHILOH ENTERPRISES, INC.,
                                        Appellant

                                                 v.

                              FREP NEW BRAUNFELS, L.L.C,
                                       Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008-CI-10605
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
       On June 14, 2014, the parties filed a joint motion to abate this appeal stating that they are
attempting to finalize a settlement in this case. The joint motion is GRANTED, and this appeal is
ABATED. All appellate deadlines are suspended until further order of this court



                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court